DETAILED ACTION
Remarks
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 	This Office Action is responsive to the preliminary amendment field on 09/30/2020.  Claims 21-40, of which claims 21, 36, 40 are independent, were pending in this application and have been considered below.

Priority
 	Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. 

Information Disclosure Statement
 	The references cited on the information disclosure statement (IDS) submitted on 12/31/2020 have been considered and made of record by the examiner.

Specification
 	The lengthy specification has not been checked to the extent necessary to 

Claim Objections
	Claims 21-40 are objected to because of the following informalities: 
replace the phrase “inside or outside” (line 16 of claim 21; line 4 of claim 29; line 14 of claim 36; line 5 of claim 37; line 15 of claim 40) with the phrase --the inside or the outside--, because its antecedent base is found (line 13 of claim 21; line 11 of claims 36 and 40).

Claims 22-28, 30-35 and 38-39 are objected due to their dependency to the objected claims 21 and 36, correspondingly. Appropriate correction is required.

Claim Rejections - 35 USC § 112(b) or pre-AIA  35 USC § 35 USC § 112, second paragraph
Examiner Note: The Leahy-Smith America Invents Act (AIA ) made technical changes to 35 U.S.C. § 112 that only apply to patent applications filed on or after on September 16, 2012.

U.S.C. 112(b):
(b)  CONCLUSION - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

		Claims 21-40 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention

Regarding claim 40, claim recites the limitation “passively perform the operation” (line 14 of claim 40). There is insufficient antecedent basis for this limitation in the claim. It is recommended to replace the limitation with phrase --passively performing an operation of the vehicle via the portable communication device--.

Regarding claims 21, 36, 40, claim recites the limitation “a signal received at an antenna associated with each of the plurality of transceivers” (line 6 of claim 21; line 4 

It is noted that the Fig. 2 shows plurality of transceivers (i.e., 110 … 190) and Fig. 3 shows one of the plurality of transceivers (i.e., 110) which has an antenna (i.e. 614). Therefore, the signal received at the antenna 614 is only associated with the transceiver 110, which is one of the plurality of transceiver

It is recommended to replace the limitation with phrase --a signal received at an antenna associated with one of the plurality of transceivers--.

Regarding claims 22-35 and 37-39, claims are rejected due to their dependency to the rejected claims 21 and 36, correspondingly.

Allowable Subject Matter
 	Claims 21-40 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) paragraph and overcome the objection, set forth in this Office action.

  	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
  	 Examiner's note: Reliance on the US Pre-Grant Publication (PG PUB), which is not part of the image file wrapper of the patent application, in prosecution is improper. All references in the office action are to be made to the latest version on record of the patent application as filed not as published. The latest version on record of the patent application means the patent application as originally filed and modified by previously entered amendment(s)
	
 	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Odejerte (US 2019/0090093 A1) disclose a method for determining a location of a vehicle access device relative to a vehicle includes ..

Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nader Bolourchi whose telephone number is (571) 272-8064.  The examiner can normally be reached on M-F 8:30 to 4:30.

 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Shuwang Liu, SPE can be reached on (571) 272-3036.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

	Interviews are available via telephone and video conferencing using a USPTO web-based Video Conferencing and Collaboration Tool. To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

	Communications via Internet e-mail are at the discretion of the applicant. See MPEP § 502.03. Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122 and will not initiate communications with applicants via Internet e-mail. A paper copy of such correspondence will be placed in the appropriate patent application. Where a written authorization is given by the applicant, communications via Internet e-mail, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used. In such case, a printed copy of the Internet e-mail communications will be entered in the patent application file. A reply to an Office action may NOT be communicated by applicant to the USPTO via Internet e-mail. If such a reply is submitted by applicant via Internet e-mail, a paper copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED. The following is a sample authorization form which may be used by applicant:

The following is a sample authorization form, which may be used by applicant:

“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

A written authorization may be withdrawn by filing a signed paper clearly identifying 

“The authorization given on______, to the USPTO to communicate with me via the Internet is hereby withdrawn. I understand that the withdrawal is effective when approved rather than when received.”

For authorization to Communications via Internet e-mail, Applicants are encouraged to use the Form PTO/SB/439 at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf.

 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA, or CANADA) or 571-272-1000.

/Nader Bolourchi/
Primary Examiner, Art Unit 2631